Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. 

Claim Interpretation

The claims do not specify when the administration of the ADC occurs (treatment vs. prevention). This interpretation is important as the specifications also states that after treatment of toxicity symptoms (using corticosteroids) results in ablation of the infused CAR T cells, thus limiting the anti-tumoral effect. (See Specifications pg 2 lines 37-40). CAR immune cell toxicity is a main feature of its efficacy according to Maude et al. Managing Cytokine Release Syndrome Associated with Novel T Cell-Engaging Therapies. Cancer J. 2014; 20(2): 119–122. (See Maude abstract). Thus, it can be assumed that treatment or prevention of all toxicity from CAR immune cells would interfere with therapy.  The basis of claim interpretation are lines 5-15 of page 5 of the instant specifications. This time frame would occur after a patient has the successful conclusion of a CAR immune cell treatment (tumor reduction or complete response).  Thus, the claimed method would not impede on the therapeutic nature of CAR immune cells and merely focus on elimination of CAR cells and severe immune responses after therapy. 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 40, 41, and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 40 and 41 recites the limitation "dosage" in the claim preamble.  There is insufficient antecedent basis for this limitation in the claim. Claims 40 and 41 are dependent upon claim 29 which does not mention dosages. This indefiniteness can be fixed by amending the claim language or changing the dependency to claim 36.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 31, 40 and 41 recite the broad recitations and narrow ranges. 
Regarding claim 31, the claim recites the broad recitation of “at least” 1 hour, and the claim also recites 1 hour which is the narrower statement of the range/limitation. The claim recites its temporal ranges as such and the scope remains indefinite. For example, “at least” 1 hour can be 5 years or it could be an hour. Claim amendment to remove such language can fix the indefiniteness.
Regarding claim 40, the claim recites the broad recitation of “about” 10µg/kg, and the claim also recites the narrow range of 10µg/kg which is the narrower statement of the range/limitation. The claim recites its dose ranges as such and the scope remains indefinite. For example, “about” 10µg/kg could be 8µg/kg or perhaps 11µg/kg. Claim amendment to remove such language can fix the indefiniteness. 
Regarding claim 41, the claim recites the broad recitation of “about” 1 to 10µg/kg and the claim also recites the narrow range of 1 to 10µg/kg which is the narrower statement of the range/limitation. The claim recites its dose ranges as such and the scope remains indefinite. The claim can be interpreted as “about” 1-300µg/kg. This embodiment could be 320µg/kg or 0.5µg/kg which are outside of the ranges provided. Claim amendment to remove such language can fix the indefiniteness. 
 The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Regarding claim 46, the claim pertains to a method wherein the CAR T-cells can be of various designs. This claim is indefinite due to the claim dependence on claim 46. It is unclear how this claim is supposed to be defined. Amending the claim to recite “The method according to claim 45…” would fix this indefiniteness issue. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29-30, 32-36, 42-46 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Maus and Powell. CAR T Cells: New Approaches to Improve Their Efficacy and Reduce Toxicity. Cancer J. 2015; 21(6): 475–479 herein referred to as Maus, in view of WO2014/011987A1 herein referred to WO’987, and in view of Mielke et al. Reconstitution of FOXP3+ regulatory T cells (Tregs) after CD25-depleted allotransplantion in elderly patients and association with acute graft-versus-host disease. Blood, (2007) 110(5): 1689-97 herein referred to as Mielke. 
Maus teaches a review of CAR T cell therapies to improve their efficacy and reduce toxicity. (Maus title). Maus teaches that adoptive transfer of CAR T cells redirected against CD19 can result in durable, complete remission of B cell lymphomas and leukemias, including a nearly 90% response rate in acute lymphoid leukemia. (See Maus pg 1 lines 5-7). Maus also teaches that problems that accompany CAR T cells include cytokine release syndrome, neuro-toxicities, limited solid tumor success, and damage associated with healthy cells by antigen association. (See Maus pg 1 lines 7-11). Maus teaches ways to increase efficacy of CAR T cell therapy by “conditioning” the host with lymphodepleting techniques including radiation and chemotherapy. (See Maus pg. 2 “Host and tumor conditioning”). Maus teaches an alternate to chemotherapy for conditioning includes use of IL-2 immunotoxin or daclizumab to remove Treg cells. (See Maus pg. 2 “Host and tumor conditioning”). Maus discusses ways the art has managed potential toxicity of CARs including CARs designed with ‘suicide genes’ , elimination of the CAR T cells by inducible caspase 9, and by using antibody blockades like rituximab or cetuximab. (See Maus pg 6 1st parag.). Maus teaches many benefits and problems in the field of CAR T cell therapy; however, Maus does not discuss use of an anti-CD25 ADC to treat or prevent CAR immune cell toxicity. 
WO’987 teaches a method of elimination CAR T cells by using an antibody drug conjugate. (See abstract). WO-987 teaches that this conjugate can be used to regulate CAR T activity. (See pg 4 lines 10-16). 
Mielke teaches of a method to prevent acute graft-versus host disease in a subject receiving host-reactive T cells from allogeneic stem-cell transplants. (See Mielke abstract). This method involves the selective depletion of targeted T cells by eliminating them using an anti-CD25 immunotoxin (CD25-IT) to eliminate ex vivo-activated donor lymphocytes. (See Mielke pg 1689 1st col. lines 14-19). Mielke teaches that aGVHD can be prevented by allodepletion using a CD25 as the depleting target and allowing efficient Treg reconstitution. (see Mielke pg 1696 1st col last parag. lines 1-3). 
Given the prior art it would be obvious for a person having ordinary skill in the art before the filing date to use an anti-CD25 antibody drug conjugate to treat or prevent CAR immune cell toxicity. It has been suggested in the prior art that elimination of CAR T-cells could be a way to limit the toxicity. (See Maus above). Maus teaches that activation of the immune system from T cells is known to cause toxicity from cytokine release (CRS). (See Maus pg 5 1st sentence last parag.). WO’897 teaches that the elimination of CAR T cells can be done using an antibody drug conjugate which can also regulate CAR activity. Mielke teaches that CD25 can be targeted for lymphodepletion. One would be motivated to combine these concepts because T cell elimination is taught to be method to reduce CAR T cell toxicity (see Maus pg 6 1st parag.) and ADCs can be used to regulate CAR activity (See WO’ 987 pg 4 lines 10-16). 
Regarding claim 30, it would be obvious to treat CAR cell toxicity after CAR immune cells have been administered. Maus teaches management of potential toxicity can occur with elimination of CAR T cells after a sustained engraftment. (See Maus pg 6 lines 4-6).
	Regarding claim 32, it would be obvious to treat CAR cell toxicity. Maus teaches several mechanism of CAR immune cell toxicities and also a few different treatments to reduce CAR immune cell toxicity.
	Regrading claim 33, Mielke teaches the use of an anti-CD25 immunotoxin to prevent aGvHD which can occur in allogeneic CAR T cell therapy. (See Mielke pg 7 lines 5-8). In this example, aGvHD would be attributed to CAR immune cell toxicity. Mielke’s teaching of reducing regulatory T cells to reduce aGvHD would suggest a similar solution to immune cell toxicity in the case of CAR immune cells. 
	Regarding claims 34-35 and 44-45, Maus teaches that adoptive transfer of CAR T cells redirected against CD19 can result in durable, complete remission of B cell lymphomas and leukemias including a nearly 90% response rate in acute lymphoid leukemia. (Maus “Introduction” 1st parag.). 
	Regarding claim 36, as mentioned above it would be obvious to regulate CAR immune cells in an individual to reduce toxicity (See Maus and WO’987). 
	 Regarding claim 42, Maus teaches ways to eliminate CAR T cells after eradication of disease in a human. (See Maus pg 6 lines 6-8).
Regarding claim 43, Maus teaches that toxicities can include CRS, neuro-toxicities, on-target, off tumor recognition and off-target, off-tumor recognition. (See Maus pg 1-2 1st parag. of “Introduction” pg 5-6 “Improving CART cell safety”). 
Regarding claim 46, Maus discusses CAR T cell toxicity and different generations of CARs include first generation, second generation, and smart CARs. (See Maus pg 2-3 bridging sentence pg 6 lines 4-6). It is noted that CAR toxicity is an inherent feature of all properly designed CAR immune cells. It is noted that the instant spec defines smart CARs as a designed CAR with a “suicide” gene which Maus describes on pg 6. 
Regarding claim 48, Maus teaches that in cases of severe toxicity to CAR immune cells rituximab or cetuximab could theoretically be used to eliminate the transduced T cells. (See pg 6 lines 22-23). Maus teaches that cytokine release syndrome can be severe and can be managed clinically with anti-cytokine therapy and/or corticosteroids. (pg 5 last parag.). It would be obvious to use these therapies to reduce CAR T cell toxicity as they are known in the art. 
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Maus, WO’987, and Mielke as applied to claim 29 above, and further in view of Kageyama et al. Adoptive Transfer of MAGE-A4 T-cell Receptor Gene-Transduced Lymphocytes in Patients with Recurrent Esophageal Cancer. (2015) Clin Cancer Res; 21(10):2268-2277 herein referred to as Kageyama.
As discussed above the works of Maus, WO’987, and Mielke render a method of treating or preventing CAR immune cell toxicity. These sources did not discuss time lines of when to treat or prevent using this method. 
Kageyama teaches that a MAGE-A4 T-cell receptor gene transduced lymphocyte (CAR T) was found in patients after 27 months (800 days). (See abstract and Fig 2). 
Thus, it would be obvious given the prior art to treat or prevent CAR immune cell toxicity using an anti-CD25 antibody drug conjugate up to 800 days. Fig 2 of Kageyama shows that many cells are left over from CAR therapy. 
Claims 37, 40-41 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Maus, WO’987 and Mielke as applied to claim 29 above, and further in view of Flynn et al. ADCT-301, a Pyrrolobenzodiazepine (PBD) Dimer–Containing Antibody–Drug Conjugate (ADC) Targeting CD25-Expressing Hematological Malignancies. Mol Cancer Ther (2016) 15 (11): 2709–2721 herein referred to as Flynn. 
As discussed above Maus, WO’987 and Mielke render obvious the method of claim 29. However, these sources do not discuss the practice of using an anti-CD25 ADC as presented in claims 37 and 41. 
Flynn teaches the use of ADCT-301 in a single dose to treat hematological malignancies. (See Flynn abstract). Flynn teaches that ADCT-301 was effective at reducing tumor growth in Fig 5 A, C, and E. The doses that Flynn teaches range from 0.1 mg/kg to 0.6 mg/kg. One in the art would be able to convert these units to µg/kg. 
                
                    
                        
                            0.1
                            m
                            g
                        
                        
                            k
                            g
                        
                    
                    *
                    
                        
                            1000
                             
                            µ
                            g
                        
                        
                            1
                             
                            m
                            g
                        
                    
                    =
                    100
                    
                        
                            µ
                            g
                        
                        
                            k
                            g
                        
                    
                
            
                
                    
                        
                            0.6
                            m
                            g
                        
                        
                            k
                            g
                        
                    
                    *
                    
                        
                            1000
                             
                            µ
                            g
                        
                        
                            1
                             
                            m
                            g
                        
                    
                    =
                    600
                    
                        
                            µ
                            g
                        
                        
                            k
                            g
                        
                    
                
            
Thus, one in the art can conclude that the dose ranges that Flynn used would be 100-600µg/kg which shares overlap between the dose ranges of claim 40 and 41 which are 10-300µg/kg and 1-300µg/kg respectively. 
Thus, it would be obvious to use ADCT-301 to treat CAR T cell toxicity in a single dose.  As discussed above in the obviousness rejection of claim 29, use of a CD25 agent to eliminate T-cells has been shown to reduce toxicity effects from allogeneic CAR T therapy. Flynn teaches administering a single dose at a range of 100-600 µg/kg to treat hematological malignancies. Thus, it would be “obvious to try” using ADCT-301 in a single dose in a 100-600 µg/kg range. Flynn teaches that ADCT-301 in a single dose administration has shown efficiency in eliminating xenografts of Karpas 299 in a dose dependent manner. (Flynn abstract). See MPEP 2144.05 for obviousness of overlapping ranges. 
Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Maus, WO’987, and Mielke as applied to claim 29 above, and further in view of Govindan et al. Improving the Therapeutic Index in Cancer Therapy by Using Antibody−Drug Conjugates Designed with a Moderately Cytotoxic Drug. Mol. Pharmaceutics 2015, 12, 1836−1847. 
As discussed above claim 29 is obvious over the works of Maus, WO’987 and Mielke. While these sources make obvious that an anti-CD25 ADC would be beneficial to reduce toxicity of CAR T therapy, they do not discuss embodiments of a second dose. 
Govindan teaches use of a moderately toxic ADC called IMMU-130 to treat cancer. (See Govindan abstract). Govindan discovered that separating out 1 dose into multiple doses increased patient mean survival time. (See Fig 4). From the results of testing ADC therapies in the clinic, Govindan concludes that more frequent dosing cycles such as twice weekly for 2 weeks with 1 week off or once weekly for two weeks in a 21-day cycle, may be more effective than a once-every-other week regimen. Govindan also concludes that prolonged retention of the tumor-selective ADC at the disease sites possibly leads to increased drug bioavailability and an enhanced therapeutic index. (See Govindan pg 1845 1st col. lines 2-6). 
Given the prior art, it would be obvious to have two doses of an anti-CD25 ADC. Govindan shows a dose of an ADC is more effective separated into two doses. While the ADCs in the instant app and the prior art have different utility, both have the functional similarity of binding to an antigen and eliminating target cells. One would be motivated to use a second dose as it would increase bioavailability and enhance the therapeutic index.  

Conclusion

None of the claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-Th 7:30AM-5:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.J.D./Examiner, Art Unit 1647        
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647